17-2941-cv
Police and Fire Ret. Sys. of the City of Detroit v. La Quinta Holdings Inc.


                                     UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT


                                             SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in
a document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 20th day of August, two thousand eighteen.



PRESENT:             JOSÉ A. CABRANES,
                     GERARD E. LYNCH,
                                  Circuit Judges,
                     EDWARD R. KORMAN,
                                  District Judge. *



POLICE AND FIRE RETIREMENT SYSTEM OF THE CITY
OF DETROIT
                    Plaintiff-Appellant,                                      17-2941-cv

                                v.

LA QUINTA HOLDINGS, INC., WAYNE B. GOLDBERG,
KEITH A. CLINE, JAMES H. FORSON, GLENN ALBA,



    Judge Edward R. Korman, of the United States District Court for the Eastern District of New
     *

York, sitting by designation.

                                                                     1
     ALAN J. BOWERS, HENRY G. CISNEROS, GIOVANNI
     CUTAIA, BRIAN KIM, MICHAEL NASH, MITESH B.
     SHAH, GARY M. SUMERS, THE BLACKSTONE GROUP
     L.P., J.P. MORGAN SECURITIES LLC, MORGAN
     STANLEY & CO. LLC.

                             Defendants-Appellees.



     FOR PLAINTIFF-APPELLANT:                                     ANDREW M. MCNEELA (Ira M. Press,
                                                                  Peter S. Linden, on the brief), Kirby
                                                                  McIerney LLP, New York, NY.

     FOR DEFENDANTS-APPELLEES:                                    JONATHAN K. YOUNGWOOD (Janet A.
                                                                  Gochman, on the brief), Simpson Thatcher
                                                                  & Bartlett LLP, New York, NY.

     FOR DEFENDANT-APPELLEE
     WAYNE GOLDBERG:                                              SARAH B. ROGERS (William A. Brewer III,
                                                                  on the brief), Brewer, Attorneys &
                                                                  Counselors, New York, NY.



 1          Appeal from an August 28, 2017 judgment of the United States District Court for the
 2   Southern District of New York (Alison J. Nathan, Judge).

 3        UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
 4   ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
 5   AFFIRMED.

 6            Plaintiff-Appellant Police and Fire Retirement System of the City of Detroit appeals the
 7   judgment of the District Court dismissing their Second Amended Complaint with prejudice for
 8   failure to state a claim upon which relief can be granted. We assume the parties’ familiarity with the
 9   underlying facts, the procedural history of the case, and the issues on appeal. After reviewing the
10   whole record, we affirm the District Court’s judgment for substantially the same reasons as those
11   given by the District Court in its Memorandum & Order, Police & Fire Ret. Sys. of the City of Detroit v.
12   La Quinta Holdings Inc., No. 16-CV-3068 (AJN) (S.D.N.Y. Aug. 24, 2017), ECF No. 3.




                                                         2
1                                           CONCLUSION

2          We have reviewed all of the arguments raised by Plaintiff-Appellant on appeal and find them
3   to be without merit. The August 28, 2017 judgment of the District Court is AFFIRMED.

4
5                                                       FOR THE COURT:
6                                                       Catherine O’Hagan Wolfe, Clerk




                                                    3